Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the phrase “the rotary conduction means” lacks proper antecedent basis.  For the purpose of examination, the phrase “a rotary conduction means”. 
In claim 1, lines 18 and 20(2X), the phrases “the injection nozzle”, “said injection nozzle”, and “the injection nozzle”.  It is unclear if “the(said) injection nozzle” is the same as the “plurality of injection nozzles” (see lines 7-8) or different ones. For the purpose of examination, the phrase “one of the injection nozzles” is assumed.
In claim 3, line 4, the phrase “the fluid” lacks proper antecedent basis.  For the purpose of examination, the phrase “a fluid” is assumed.
In claim 4, line 2, the phrases “the roller chain”, “the sprocket” and “the gear” lack proper antecedent basis.  For the purpose of examination, the phrases “a roller chain”, “a sprocket” and “a gear”.
In claim 5, line 1, the phrase “said fluid” lacks proper antecedent basis.  For the purpose of examination, claim 5 depends from claim 3.

Claim Interpretation
In claim 1, lines 16-19, the phrase “when each injection nozzle is located in the left end region or the right end region toward the moving direction of the moving apparatus, the movement speed increases, and when the injection nozzle is located in the front end region or the rear end region in the moving direction, the movement speed is reduced” is considered as an intended use of the claimed apparatus.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al (US 6,378,163 B1).
As to claims 1 and 4, Moll et al discloses (see Figs 9 and 11) an apparatus comprising, a moving device (tracks 91 with wheels 6, 7) movable along an object surface (8); and a rotary nozzle device (rotations proving mechanism 62, gear box 71, drive shaft 72) configured from a rotary nozzle means (cleaning mechanism 3) mounted on the moving device, wherein the rotary nozzle means comprises a left rotary nozzle means and a right rotary nozzle means (see Fig 11), and the rotary nozzle means comprises a plurality of injection nozzles (head 60), the rotary nozzle means is constituted so that an object to be injected jetted from at least two injection nozzles (60) capable of performing circular motion is sprayed on a surface to be jetted to draw a circular locus on the surface to be jetted (while the head 60 rotates), the rotary nozzle means is arranged in parallel (see Fig 11) in a direction orthogonal to the moving direction of the moving device, and the left rotary nozzle means and the right rotary nozzle means are constituted so as to perform rotary motion by interlocking with a rotary conduction means (rotations proving mechanism 62, a gear box 71), when each injection nozzle is located in the left end region or the right end region toward the moving direction of the moving apparatus, the movement speed increases, and wherein when one of the injection nozzles (60) is located in the front end region or the rear end region in the moving direction, the movement speed is capable of being reduced, and one of the injection nozzles (60) of the left rotary nozzle means and one of the injection nozzles (60) of the right rotary nozzle means are provided with a rotary nozzle (60) arranged so that phases are shifted from each other (see for cleaning mechanisms 3).
As to claim 2, in Moll et al the rotary nozzle means includes a non-circular gear mechanism (a gear box 71) as a motion transmission mechanism capable of converting constant velocity circular motion into unequal velocity circular motion.
As to claim 6, in Moll et al (column 6, lines 24-27) the apparatus is capable of removing foreign matter adhering to the surface of the object by injecting a substance onto the surface of the object or roughening the surface of the object.
Regarding claim 7, the apparatus is capable of treating or coating the surface of the object by jetting a substance to the surface of the object (depending the material applied with the nozzle or head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (US 6,378,163 B1) in view of Monson (US 4,339,840).
Moll et al lacks teaching rotary conduction means comprising a roller chain and a sprocket.  However, the use of roller chain, gears and sprockets with rotary drive means of a floor treating device is known in the art, for instance as taught by Monson (see column 10, lines 15-40; and Fig 12 for gears, chain 280, sprockets 252,262).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a roller chain and a sprocket in Moll et al for adjustment in relative rotations as taught by Monson (see column 10, lines 34-40).
  
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not disclose or suggest an apparatus comprising among others, a moving device and a rotary nozzle device configured from a rotary nozzle means mounted on the moving device (see claim 1), wherein the moving device includes a box body, a seal defining a pressure reducing space together with the box body and the moving surface, and a pressure reducing generating means for discharging a fluid from the pressure reducing space to reduce the pressure in the pressure reducing space, and the moving device forms a carriage which is attracted to the moving surface by the pressure of the enclosed fluid and is movable along the moving surface, and the injection nozzle performs a circular motion in the reduced pressure space of the carriage, and the jet nozzle projects the jetted object jetted from the injection nozzle onto the surface to be jetted to draw a circular locus on the surface to be jetted.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomaschewski (US 6,594,855) discloses a roadway cleaning apparatus with rotary nozzle devices (see Figs 1 and 4 for distributors 13, 18).  Roden et al (US 5,784,754) teaches apparatus for cleaning appliance having a pair of rotatable head structures with nozzles 21 and gears (see Fig 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/